Citation Nr: 0923322	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  05-10 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for systemic 
myalgia/arthralgia.

2.  Entitlement to service connection for bilateral hip 
bursitis.

3.  Entitlement to service connection for bilateral shoulder 
bursitis.

4.  Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to November 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho.  An RO hearing was held in August 2005.

In November 2007, the Board remanded the Veteran's appeal to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's current mylagia/arthralgia, which 
manifested first many years after service, is not related to 
active service.

3.  The Veteran's current bilateral hip bursitis, which 
manifested first many years after service, is not related to 
active service.

4.  The Veteran's current bilateral shoulder bursitis, which 
manifested first many years after service, is not related to 
active service.

5.  The Veteran's current arthritis, which manifested first 
many years after service, is not related to active service.


CONCLUSIONS OF LAW

1.  Myalgia/arthralgia was not incurred in active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  Bilateral hip bursitis was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2008).

3.  Bilateral shoulder bursitis was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2008).

4.  Arthritis was not incurred in active service nor may it 
be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in October and November 2003 and December 
2007, VA notified the Veteran of the information and evidence 
needed to substantiate and complete his claims, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the Veteran to 
submit medical evidence relating his claimed disabilities to 
active service and noted other types of evidence the Veteran 
could submit in support of his claims.  The Veteran also was 
informed of when and where to send the evidence.  After 
consideration of the contents of these letters, the Board 
finds that VA has satisfied substantially the requirement 
that the Veteran be advised to submit any additional 
information in support of his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for systemic 
myalgia/arthralgia, bilateral hip bursitis, bilateral 
shoulder bursitis, or for arthritis.  Thus, any failure to 
notify and/or develop these claims under the VCAA cannot be 
considered prejudicial to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Additional notice of the five elements of a service-
connection claim was provided in March 2006 and in the 
December 2007 VCAA notice letter, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
the Board finds that VA met its duty to notify the appellant 
of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Court held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, because all of the Veteran's 
claims are being denied, any question as to the appropriate 
disability rating or effective date is moot and there can be 
no failure to notify the Veteran.  See Dingess, 19 Vet. 
App. at 473.  There has been no prejudice to the appellant, 
and any defect in the timing or content of the notices has 
not affected the fairness of the adjudication.  See Mayfield, 
444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO.  It appears that all known and available records 
relevant to the issues on appeal have been obtained and are 
associated with the Veteran's claims file.

The Veteran has contended that he received post-service 
treatment for his claimed disabilities from a Dr. Bunker at 
Dominican Health Services in Fruitland, Idaho.  The first 
letter that VA sent to Dr. Bunker in October 2003 at the 
address provided by the Veteran on a VA Form 21-4142 was 
returned as undeliverable.  Pursuant to the Board's November 
2007 remand, the Veteran was asked again in the December 2007 
VCAA notice letter to provide an updated VA Form 21-4142 so 
that VA could attempt to obtain records from Dr. Bunker.  The 
Veteran did not respond.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Veteran was provided 
with VA examinations which addressed the contended causal 
relationship between his claimed disabilities and active 
service; thus, additional examinations are unnecessary.  In 
summary, VA has done everything reasonably possible to notify 
and assist the Veteran and no further action is necessary to 
meet the requirements of the VCAA.

The Veteran contends that he incurred systemic 
mylagia/arthralgia, bilateral hip bursitis, bilateral 
shoulder bursitis, and arthritis during active service.  He 
specifically contends that his involvement in a very serious 
motor vehicle accident during active service led him to 
experience systemic mylagia/arthralgia, bilateral hip 
bursitis, bilateral shoulder bursitis, and arthritis since 
that accident.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, 
including arthritis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309(a).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Veteran's service treatment records show that, at his 
enlistment physical examination in August 1964, he denied any 
relevant medical history.  Clinical evaluation was normal 
except for a palpable lumbosacral midline notch.  

In October 1967, the Veteran was hospitalized following a 
motor vehicle accident when he was hit by an automobile while 
riding a motorcycle.  On admission, he denied being 
unconscious "but was confused for at least a few hours after 
his accident."  His chief complaint was right elbow pain 
with some bilateral shoulder, right hip, and left frontal 
region pain.  Physical examination showed he was in moderate 
acute distress, tenderness to palpation in the right 
sternoclavicular joint, tenderness of the right hip region 
but a full range of motion, a full range of motion in both 
shoulders, pain over both acromioclavicular joints, 
especially on the left, with no asymmetry.  Neurological 
examination was within normal limits.  X-rays of the right 
shoulder were negative.  The Veteran was hospitalized for 
91 days.  While hospitalized, the Veteran complained of 
hyperesthesia and pain in the right posterior neck area.  
This complaint cleared slowly during hospitalization.  The 
final diagnoses included multiple contusions and abrasions of 
the shoulders and both lower extremities.  The in-service 
examiner determined that these injuries were incurred in the 
line of duty.

At his separation physical examination in September 1968, the 
Veteran's history included a head injury in October 1967 from 
an accident which had been treated.  Clinical evaluation was 
normal except for excision of the right radial head in the 
elbow with slight limitation of motion and well-healed scars.

On outpatient treatment in November 1968, it was noted that 
the Veteran "will be unable to perform any heavy work or 
anything requiring much strength of right (dominant) upper 
extremity."

The Veteran certified in November 1968 that there had been no 
change in his medical condition since his September 1968 
separation physical examination.

The Veteran's service personnel records show that he was 
trained as a medical corpsman during active service.  He 
served in Vietnam from March 1966 to March 1967 as an 
ambulance driver and company aid man.  He participated in the 
Vietnam Counteroffensive Campaign.  His awards included the 
Vietnam Service Medal, the Republic of Vietnam Gallantry 
Cross with Silver Star, the Bronze Star Medal with/V Device, 
and the Vietnam Campaign Medal.  

The citation for the Veteran's Bronze Star Medal, dated in 
August 1966, indicates that, when his unit came under hostile 
fire from a Viet Cong attack on June 24, 1966, the Veteran 

ran forward through the intense hostile 
fire to treat the wounded . . . .  While 
rendering first aid, his canteen and 
weapon were shot from his body.  [The 
Veteran] exposed himself to the insurgent 
fire until all of the wounded had been 
treated . . . .  Through his courageous 
actions he was able to save the lives of 
several of his wounded comrades.

The post-service medical evidence shows that, on private 
outpatient treatment in July 1991, the Veteran complained of 
a lot of left hip pain, difficulty walking, and an abnormal 
gait.  He stated that he had fallen the night before while 
playing with his kids in the yard "and slammed his left hip 
and gluteal muscle against a rock that was just slightly 
under the dirt.  He said he felt something like his hip might 
have come out of the socket and then he pushed it and it sort 
of clicked back in."  Physical examination showed marked 
tenderness to palpation over the lateral glutei and the 
sciatic notch on the left side, tenderness right over the 
greater trochanter, brisk and symmetrical leg reflexes, and 
negative straight leg raising.  X-rays of the left hip and 
pelvis were normal.  The impression was a severe contusion of 
the left buttock.

On February 21, 2000, the Veteran's complaints included 
bilateral shoulder "aching" and an intermittent burning 
pain in his upper legs.  The Veteran stated that he had 
experienced these symptoms "for various amounts of time, 
however, probably intermittently over a year or so."  His 
pain now occurred daily and radiated down in to his legs and 
in to his arms and hands.  He reported that his sleep was 
disrupted by bilateral shoulder pain.  Objective examination 
showed a normal range of motion in the shoulder without any 
significant pain or difficulty, some discomfort in the 
thoracic region of the back between the shoulder blades, no 
significant palpable tenderness, and normal bilateral lower 
extremities with no joint deformities, enlargements, "or 
other concerning findings."  The assessment included 
arthalgia/myalgia.

In a February 28, 2000, addendum, to the February 21, 2000, 
treatment note, the private examiner noted that the Veteran 
had called to report that his symptoms or arthralgia and 
myalgia had not improved significantly since he had begun 
taking Vioxx.  "He does report that he has really been 
experiencing quite a bit of arthralgia and is getting up at 
night five or six times because it is very uncomfortable to 
lay on either side."  It was noted that the Veteran's 
arthritis panel had been normal.  

In March 2000, the Veteran complained that he experienced 
worsening symptoms of pain which radiated down in to his legs 
"on occasions" and disrupted his sleep.  He reported that 
he had done quite well on Vioxx but his symptoms worsened 
when he ran out of this medication.  It was noted that he had 
been seen in February 2000 for arthralgia and some myalgia.  
The assessment included arthralgia/myalgia.

In July 2002, the Veteran complained of progressive pain in 
his arms, legs, neck, and shoulders.  "He states that 
sometimes the pain is so intense that he can't even get up 
and walk.  He's quite uncomfortable."  The Veteran reported 
that he experienced "a burning sensation in the upper 
extremities across his arms, consistent almost with 
neuralgia, but he has not other significant joint pain that 
would be consistent with the neuralgia."  The Veteran 
reported that he participated in kayaking.  Objective 
examination showed no joint inflammation and no joint 
swelling to heat.  The assessment included acute reactive 
joint disease, possibly neuralgia.

In October 2002, the Veteran complained of continued severe 
arthralgia "for which no diagnosis has been able to be made.  
All of his lab work has been normal.  He complains of severe 
inability to ambulate."  Objective examination showed no 
symptomatic inflammatory process of his joints.  The 
assessment was arthralgia of unknown etiology.

In August 2003, the Veteran complained of aching in his 
muscles, arms, and legs without any inflammation.  Objective 
examination showed good pulses in the extremities, full 
muscular strength and range of motion without joint 
crepitation.  "Extensive workup showed no etiology for the 
aching."  The diagnoses included arthralgias of unknown 
etiology.

On VA examination in February 2004, the Veteran's complaints 
included bilateral shoulder pain "that seems to be in the 
posterior shoulder muscles rather than the joints" and 
bilateral hip pain.  The VA examiner reviewed the Veteran's 
claims file, including his service treatment records and 
post-service VA and private treatment records.  Physical 
examination showed no muscle tenderness, good arterial 
pulsations in the lower extremities, no edema, normal 
sensation of the lower extremities, tenderness over the 
anterior lateral upper thighs but not over the trochanters, 
and tenderness over the right shoulder apex.  The VA examiner 
opined that the Veteran's bilateral bursitis of the shoulders 
and bilateral bursitis of the hips were less likely than not 
related to active service.  The impressions included 
bilateral bursitis of the shoulders, bilateral bursitis of 
the hips, and systemic myalgia-arthralgia which was 
"undiagnosed at the present."  

On VA examination in September 2005, the Veteran's complaints 
included increased right shoulder pain.  The VA examiner 
reviewed the Veteran's claims file, including his service 
treatment records and post-service VA and private treatment 
records.  Physical examination showed good arterial 
pulsations in the lower extremities with no edema.  The VA 
examiner noted that the Veteran continued to experienced 
bilateral hip pain but this was addressed at the February 
2004 VA examination "and was considered to not be service 
connected and that opinion would still hold."

On VA examination in September 2008, the Veteran's complaints 
included bilateral shoulder and hip discomfort beginning 
"about five or six years ago," and myalgia/arthralgia which 
preceded his shoulder and hip problems.  The VA examiner 
reviewed the Veteran's claims file, including his service 
treatment records and post-service VA and private treatment 
records.  The Veteran stated that his in-service head injury 
"had caused further deterioration" in his shoulder and 
hips.  The VA examiner also noted,

[The Veteran] states he has been diagnosed with 
osteoarthritis and has experienced increasing pain, 
pain which seems to defy reason.  He states his 
osteoarthritis is painful and limits his ability to 
concentrate, to move, to perform his duties at 
work, and to sleep.  He states the pain has 
continued for months, years, and is getting worse.  
He states it is continuous, and on a scale of 1-10 
it is a continuous level 4 and frequently into 7 
and 8 range.  At times, it awakens him from sleep.  
He states that for years he has lived with constant 
pain but this pain is different and seems to be 
worsening.

The Veteran reported that he experienced "a deep numbing 
like electric shock" pain in his right shoulder during the 
daytime and also developed bilateral shoulder pain at night.  
His shoulder pain radiated in to his back when it was severe 
which happened intermittently and was not incapacitating.  
His bilateral hip pain was worse on the right than on the 
left.  When he experienced flare-ups of hip pain, the Veteran 
reported that they lasted from 1 to 2 hours to the entire day 
but were not incapacitating.  He also reported that, in the 
past month, his myalgia/arthralgia had become extremely 
painful.  He reported further that he had been told that he 
had chronic pain with osteoarthritis in his joints.  Physical 
examination of the shoulders showed no visible deformity, 
tenderness to palpation at the sternoclavicular joint of the 
right shoulder, tenderness to palpation and very tight 
muscles medial to the scapular spine, symptoms of right-sided 
shoulder impingement, mild sternoclavicular tenderness to 
palpation in the left shoulder, no evidence of left shoulder 
impingement, very tight tender muscles medial and superior to 
the left scapula, and full strength.  Physical examination of 
the hips showed tenderness to palpation over the greater 
trochanter, bursa, and groin in the right hip, no tenderness 
at the iliac crest or posterior hip, and tenderness to 
palpation in the inguinal region of the left hip.  There was 
no evidence of muscle atrophy.  There also was tenderness to 
palpation of the right forearm, right biceps, right 
pectoralis, bilateral thigh adductors, and bilateral calf 
muscles, and very small palpable areas of bilateral muscle 
spasms.  X-rays of the left shoulder showed moderate 
acromioclavicular arthrosis, mild cartilage space loss, and 
marginal glenohumeral spurring. X-rays of the right shoulder 
showed moderate acromioclavicular arthrosis with degenerative 
changes and spurring.  X-rays of the hips showed no 
significant abnormality.  The VA examiner noted that "there 
is good documentation" that the Veteran's bilateral shoulder 
and bilateral hip arthritis and myalgias "did not start to 
bother him until the last 10 years which would be consistent 
with the normal course of osteoarthritis in regard to his 
bilateral shoulders and bilateral hips."  The VA examiner 
opined that the Veteran's bilateral shoulder and bilateral 
hip arthritis were less likely than not related to active 
service.  The VA examiner also noted that, if his muscles had 
been damaged during the in-service accident, his 
symptomatology would have been persistent and continued since 
the accident.  This examiner opined that the Veteran's 
myalgias also were less likely than not related to active 
service.  The assessment was bilateral shoulder arthritis, 
bilateral hip arthritis, and myalgias and muscle spasms.

The Board finds that the preponderance of the evidence is 
against the Veteran's claims of service connection for 
systemic myalgia/arthralgia, bilateral hip bursitis, 
bilateral shoulder bursitis, and arthritis.  The Veteran's 
service treatment records show that he was involved in a 
serious motor vehicle accident while on active service which 
required more than 3 months' hospitalization and treatment.  
Despite the Veteran's assertions that a head injury incurred 
as a result of this in-service accident resulted in his 
current bilateral shoulder and hip bursitis, it appears that 
the shoulder contusions he incurred as a result of this 
accident resolved with in-service treatment.  The Veteran was 
normal clinically at his separation physical examination, 
although it was noted just prior to his separation from 
service that he would be "unable to perform any heavy work 
or anything requiring much strength of right (dominant) upper 
extremity."  There is no medical evidence that the Veteran 
complained of or was treated for arthritis at any time during 
active service or within the first post-service year.  
See 38 C.F.R. §§ 3.307, 3.309(a).  Thus, although arthritis 
is a chronic disease for which service connection is 
available on a presumptive basis, and although the Veteran 
currently experiences bilateral shoulder and bilateral hip 
arthritis, the Board finds that service connection for the 
Veteran's bilateral shoulder and bilateral hip arthritis and 
for arthritis is not warranted on a presumptive service 
connection basis.

Following service separation, it appears that the Veteran 
first was treated for hip problems in July 1991, or almost 
23 years later, when he complained of severe left hip pain 
and was diagnosed as having a severe contusion of the left 
buttock.  It also appears that the Veteran first was 
diagnosed as having myalgia/arthralgia following private 
outpatient treatment in February 2000.  With respect to 
negative evidence, the fact that there was no record of any 
complaint, let alone treatment, involving the Veteran's 
condition for many years is significant.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it 
was proper to consider the Veteran's entire medical history, 
including a lengthy period of absence of complaints).

The post-service medical evidence shows that, although the 
Veteran continues to complain of myalgia/arthralgia, 
bilateral shoulder and bilateral hip bursitis, and arthritis, 
none of his post-service VA and private treating physicians 
have related any of his orthopedic problems to active service 
or any incident of such service, including the in-service 
motor vehicle accident.  In fact, the VA examiners who saw 
the Veteran in February 2004, September 2005, and September 
2008 all concluded that the Veteran's systemic 
myalgia/arthralgia, bilateral hip and bilateral shoulder 
bursitis, and arthritis all were less likely than not related 
to his active service.  The VA examiner specifically 
determined in September 2008 that all of the Veteran's 
current orthopedic problems were less likely than not related 
to his in-service motor vehicle accident.  There is no 
competent contrary opinion of record.

Additional evidence in support of the Veteran's service 
connection claims is his own lay assertions.  Normally, as 
lay persons, Veterans are not competent to opine on medical 
matters such as the etiology of medical disorders.  The 
record in this case shows, however, that the Veteran was 
trained as a combat medic and served as an ambulance driver 
and aid man in combat in Vietnam.  The Veteran has contended 
that his current orthopedic problems stem from his in-service 
motor vehicle accident, and not from a combat-related injury.  
See 38 U.S.C.A. § 1154(b).  Weighed against the probative 
value of the Veteran's statements as a former combat medic 
are his contemporaneous service treatment records showing 
that, in fact, his in-service motor vehicle accident resulted 
in multiple shoulder contusions which resolved following a 
lengthy in-service hospitalization and treatment.  There also 
are multiple medical opinions from VA examiners dated in 
February 2004, September 2005, and September 2008 which 
determined that the Veteran's current mylagia/arthralgia, 
bilateral hip and bilateral shoulder bursitis, and arthritis 
all were less likely than not related to active service.  

The Court has held that the Board is free to assess medical 
evidence and is not compelled to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Court also has held that the value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Thus, a medical opinion is inadequate when it is unsupported 
by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  The Veteran has asserted that his current 
mylagia/arthralgia, bilateral hip and bilateral shoulder 
bursitis, and arthritis are related to active service because 
his in-service head injury resulted in myalgia/arthralgia, 
bilateral hip and shoulder problems, and arthritis.  This 
assertion is not supported by the contemporaneous service 
treatment records or the overwhelming weight of medical 
opinions in the claims file.  Accordingly, the Board finds 
that, although the Veteran served as a combat medic in 
Vietnam, his opinions are less than probative on the issue of 
whether his current mylagia/arthralgia, bilateral hip and 
bilateral shoulder bursitis, and arthritis are related to 
active service.  

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for systemic 
myalgia/arthralgia is denied.

Entitlement to service connection for bilateral hip bursitis 
is denied.

Entitlement to service connection for bilateral shoulder 
bursitis is denied.

Entitlement to service connection for arthritis is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


